IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEREE J. NORMAN,                         : No. 183 EAL 2015
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from the
                                         : Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
SAMUEL A. DION,                          :
                                         :
                   Respondent            :


                                      ORDER


PER CURIAM

      AND NOW, this 15th day of July, 2015, the Motion for Leave to File a Response

to the Answer and the Petition for Allowance of Appeal are DENIED.